Citation Nr: 0332188	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied entitlement to 
a disability evaluation in excess of 20 percent for 
lumbosacral strain.  

In June 1997, service connection for lumbosacral strain was 
granted and a 20 percent disability evaluation was assigned 
from April 1, 1997.  

In a January 2001 rating decision, service connection for 
carpal tunnel syndrome of the right wrist was granted and a 
10 percent evaluation was assigned from August 1, 2000.  The 
veteran filed a timely appeal.  However, in an April 2001 
statement, the veteran indicated that she wanted to withdraw 
this appeal.  Thus, this issue is no longer before the Board 
for appellate review.  See 38 C.F.R. § 20.204 (2003).   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The Board finds that another VA spine examination is 
necessary in order to determine the current severity of the 
service-connected lumbosacral strain.  The Board notes that 
while this appeal was pending, the applicable rating criteria 
for lumbar spine disabilities were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The criteria were again amended effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
Another VA examination is needed because the VA examination 
reports of record are inadequate for rating the lumbosacral 
strain under the revised rating criteria.  Specifically, the 
VA examination reports do not provide a combined range of 
motion (sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation) of 
the lumbar spine.  The Board also finds that the veteran 
should be evaluated for any associated objective neurological 
abnormalities.  The medical evidence of record reveals that a 
computed tomography dated in October 1997 shows that the 
veteran had degenerative changes of the lumbosacral spine 
with generalized disc bulge at L4-5 and L5-S1 with small 
herniated nucleus pulposus at L5-S1, and slight lateral 
neural foraminal stenosis at L4-5 and L5-S1 with associated 
disc bulge.  The February 2001 VA examination report 
indicates that left ankle jerk was trace and there was some 
diminished light touch sensation to the left anterior thigh.  
The examiner indicated that there was evidence of left S1 
radiculopathy based upon the diminished ankle jerk.  Thus, 
the Board finds that another medical examination is necessary 
in order to determine if the veteran has any objective 
neurological abnormalities due to the service-connected 
lumbar spine disability.  

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.    

Lastly, as noted above, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected 
lumbosacral strain.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination. 

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should identify 
the underlying pathology for the low back 
pain.  The examiner should indicate if 
there are any associated objective 
neurological abnormalities due to the 
lumbar spine disability.  The examiner 
should indicate whether the lumbar spine 
disability is severe with recurring 
attacks and intermittent relief or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, with little 
intermittent relief.  The examiner should 
indicate whether the lumbar spine 
disability causes incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months or 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months. 

The examiner should specify the 
functional loss, if any, caused by the 
lumbar spine disability.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this finding.  
The functional loss should be expressed 
in terms of additional range of motion 
loss.  The examiner should also indicate 
if there is any clinical evidence to 
support the veteran's subjective 
complaints.   All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 20 percent for 
lumbosacral strain.  The RO should 
evaluate the claim under both the old and 
the current VA regulations for rating 
spine disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



